Citation Nr: 1619365	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  08-16 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Whether new and material evidence has been received to reopen a claim for service connection for a seizure disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied service connection for a seizure disorder with a headache condition.  Jurisdiction of the case was subsequently transferred to the RO in New York, New York.

In May 2008, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  He subsequently withdrew his DRO hearing request in October 2008.

The Veteran testified during a hearing before the Board at the RO in December 2009.  A transcript of the hearing has been associated with his claims folder.

The claim was remanded by the Board most recently in May 2015 for additional development.

Service connection for a seizure disorder was granted in March 1981 but was severed in an unappealed October 1988 decision.  In April 2006, the Veteran submitted a new claim for service connection for a seizure disorder, which is the current claim on appeal.  

Where the claim in question has been finally adjudicated at the RO level and not appealed, Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim.

The issue of service connection for a seizure disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a seizure disorder was severed in an October 1988 decision; the Veteran did not appeal that decisions, and new and material evidence was not received within one year of notice of its issuance.  

2.  Evidence received more than one year after the October 1988 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1988 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2015).

2.  Evidence received more than one year since notice of the October 1988 decision is new and material, and the claim of entitlement to service connection for a seizure disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, a claim which has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection for a seizure disorder was granted in a March 1981, but was severed in an unappealed October 1983 rating decision; the Veteran did not appeal the decision to severe service connection, and new and material evidence was not received within one year of notice of that decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Evidence received more than one year since the October 1983 rating decision includes a March 2007 VA neurology consultation which noted that the Veteran carried a diagnosis of post-traumatic epilepsy as well as a head injury with loss of consciousness during service and the development of a seizure disorder four years later.  The physician stated that this time frame comes within the limits of the diagnosis of post-traumatic seizures and no other etiology was discovered for his seizures.    

This evidence is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely whether the Veteran has a current seizure disability which had onset during or as a result of service.  Moreover, this evidence raises a reasonable possibility of substantiating the claim.  The claim is, therefore, reopened.


ORDER

New and material evidence having been received; the claim to reopen the issue of service connection for a seizure disorder is granted.  


REMAND

In the May 2015 remand, the Board requested that the Veteran be contacted again for authorization for VA to obtain private treatment records.  The Board referenced a November 2013 remand, which noted that a June 2006 authorization form identified records at Lincoln Medical Center in May 2004, June 2005, and January 2006, which had not yet been obtained and requested that the proper procedures be followed to obtain such records.  

In response, the Veteran provided a new authorization form for records from the Lincoln Medical Center without any specified dates of treatment.  VA requested records from that facility and received records dated from October 2006 through January 2013.  

Similarly, subsequent to the Board remand, the Veteran also submitted authorization for VA to obtain private medical records from Our Lady of Mercy Medical Center.  Subsequent records indicate that VA contacted Our Lady of Mercy Medical Center, found that the facility had closed, and followed up with Monefiore Medical Center, the medical facility now at that location, to find that there are no records for the Veteran at that facility either.  This development is sufficient to satisfy VA's burden to obtain available private treatment records.  

The Veteran received a VA examination in June 2010, after which the examiner provided a negative opinion; however, the opinion was premised on a lack of diagnosis or treatment for seizures during service or for several years thereafter and did not consider the Veteran's reports of neurologic symptoms beginning in service after his in-service head injury and continuing until he developed seizures.  For example, the examiner did not acknowledge or comment on VA treatment records which demonstrate that the Veteran reported dizziness and fainting spells in an April 1970 report of medical history upon separation or that he sustained a second head injury in April 1970 where he sustained a nasal fracture.  Moreover, the examiner did not note that the Veteran reported experiencing tremors in his hands beginning during service following the initial head injury in 1969.  

Where an examination report "does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

All ongoing records of VA treatment should also be obtained, including those created since July 2012, the last VA treatment of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records beginning in July 2012 and associate them with the virtual claims file.  

2.  Provide the Veteran a VA neurology examination to determine whether any current disability manifested by seizures is related to service.  Access to the virtual claims file must be provided to the examiner for review. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neurologic disability manifested by seizures had its onset in service or is otherwise related to a disease or injury in service-including the 1969 head injury resulting from a fall out of a bunk bed and the April 1970 head injury resulting from a nasal fracture.  The examiner must specifically consider the Veteran's in-service reports regarding fainting and dizziness as well as his reports of experiencing upper extremity tremors beginning during service following the 1969 head injury.  In explaining the opinion provided, the examiner must also specifically comment on the gap of time between the Veteran's discharge in 1970 and the onset of his seizures, including the March 2007 opinion referenced in the decision above.  

The examiner should provide a rationale for the opinion.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


